DISMISS and Opinion Filed January 5, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00732-CV

            IN THE INTEREST OF M.O. AND M.O., CHILDREN

               On Appeal from the 401st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 401-55709-2019

                        MEMORANDUM OPINION
                   Before Justices Myers, Osborne, and Carlyle
                           Opinion by Justice Osborne
      The clerk’s record in this appeal has not been filed because appellant has

failed to pay the clerk’s fee. By letter dated December 10, 2020, we directed

appellant to provide, within ten days, written verification of payment or

arrangements to pay the clerk’s fee or to provide documentation that he had been

found entitled to proceed without payment of costs. We cautioned appellant that

failure to comply would result in dismissal of this appeal without further notice. To

date, appellant has not provided the required documentation nor otherwise

corresponded with the Court regarding the status of this appeal.
     Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).



                                          /Leslie Osborne/
                                          LESLIE OSBORNE
                                          JUSTICE

200732F.P05




                                       –2–
                                   S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

IN THE INTEREST OF M.O. AND                On Appeal from the 401st Judicial
M.O., CHILDREN                             District Court, Collin County, Texas
                                           Trial Court Cause No. 401-55709-
No. 05-20-00732-CV                         2019.
                                           Opinion delivered by Justice
                                           Osborne. Justices Myers and Carlyle
                                           participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that appellee Akunna Okoh recover her costs of this appeal
from appellant Henry Okoh.


Judgment entered January 5, 2021




                                     –3–